Citation Nr: 1410611	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral upper extremity neurological disability.

5.  Entitlement to service connection for a bilateral lower extremity neurological disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Philadelphia, Pennsylvania, Regional Office (RO).

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The issues of entitlement to service connection for a cervical spine disability; a lumbar spine disability; a bilateral upper extremity neurological disability; and a bilateral lower extremity neurological disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present during service or within one year of separation; and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

In his January 2014 hearing, the Veteran waived any error in the content or timing of the notice provided to him.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  He was also provided a VA examination that provides a sufficient basis to make a fully informed assessment of the appeal and it is adequate.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

There is no dispute that the Veteran demonstrated a hearing impairment for VA purposes, as defined in 38 C.F.R. § 3.385, at the June 2011 VA examination; therefore the facts and analysis will focus on whether such disability is related to military service or any incident therein.  


Facts

On his December 1973 enlistment audiological examination, the Veteran demonstrated pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
15
--
25
LEFT
30
15
15
--
25

On his November 1976 separation audiological examination, the Veteran demonstrated pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
--
5
LEFT
5
10
0
--
0

Service treatment records are negative for any ear or hearing impairment audiological treatment, testing, or corresponding complaints.  

On VA examination in June 2011, the Veteran reported in- and post-service noise exposure.  The examiner detailed the relevant history of hearing impairment treatment, noting the post-service treatment was documented in a September 2009 VA treatment record.  The examiner then opined that the Veteran's current hearing impairment disability was not likely related to service.  Service treatment records reflecting an improvement in audiological acuity at the time of separation and post-service acoustic trauma were cited by the examiner to support the provided opinion; the examiner specifically conceded that the Veteran was exposed to service related noise/trauma.  




Merits

The Veteran is competent to report hearing impairment symptomatology, including in- and post-service acoustic traumas and the onset of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he lacks the necessary training and expertise to provide a competent medical diagnosis or etiological opinion relating any such disability to service and, in this respect, any such opinion or statement is of no probative value.  

Service treatment records are negative for any hearing impairment related complaints or treatment; moreover, at the time of his November 1976 separation examination, the Veteran's audiological acuity improved when compared to the December 1973 enlistment audiological examination.  

The Veteran provided competent January 2014 Board testimony placing the onset of hearing impairment symptoms in the early 1980s and the first post-service evidence of any hearing impairment related treatment is a September 2009 VA treatment record.  Thus, the most probative evidence, medical and lay, does not support a finding that the hearing impairment disability had its onset in service or for some years after separation.  

The only competent medical evidence related to the etiology of the diagnosed hearing impairment disability is the June 2011 VA examination and the examiner provides a cogent well-reasoned medical opinion that the claimed disability is not likely related to service, including conceded acoustic trauma.  The provided opinion reflects consideration of the relevant medical evidence of record; current examination findings; the Veteran's account of symptomatology, including in- and post-service acoustic trauma; and relevant expertise, making the opinion highly probative as to the etiology of the claimed hearing impairment disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the opinion is generally consistent with all other evidence of record.  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The March 2013 VA spine and neurological examinations do not reflect sufficient consideration of the Veteran's competent and credible account of relevant symptomatology, relying largely, if not entirely, on medical evidence or the lack thereof.  VA must obtain VA examinations that reflect consideration of all competent evidence of record, medical and lay, on remand.  

The record indicates that the Veteran receives regular VA treatment for his cervical spine, lumbar spine, and neurological disabilities; but records dated since January 2011 have not been obtained.  Efforts to obtain these records must be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA cervical spine, lumbar spine, and neurological treatment records, dated since January 2011.

2.  Provide the Veteran a VA examination to ascertain the nature and etiology of all currently diagnosed cervical spine; lumbar spine; and upper and lower neurological disabilities.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file.

The examiner is to diagnose all cervical spine; lumbar spine; and upper and lower neurological pathology present.  

Then, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition:

(A) had its onset in-service or within one year of separation;

(B) is related to the Veteran's period of military service, including an in-service motor vehicle accident; 

(C) was caused by any service-connected disability, specifically right and left knee disabilities; or 

(D) is aggravated by any service-connected disability, specifically right and left knee disabilities. 

In providing the requested opinions, the examiner is to accept as fact that the Veteran has experienced cervical and lumbar spine symptomatology (e.g., pain) since separation.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


